DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-9, and similarly, claims 19-20, are directed to a method/process; claims 10-18 are directed to a product. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. A reverse logistics method for mobile devices, the method comprising:
	determining a unique identifier associated with a returned mobile device in response to scanning a satchel containing the returned mobile device with an electronic sensor, wherein the unique identifier was generated through an in-store return process in which the unique identifier was linked to transaction data associated with the returned mobile device during the in-store return process, wherein the transactional data includes (i) an IMEI of the returned mobile device and (ii) a return type;
	searching the transactional data associated with the returned mobile device as a function of the unique identifier to determine the return type; and
	determining an appropriate supply chain provisioning location as a function of the determined return type.


The claims recites an process for determining an appropriate supply chain provision location by looking up transaction data using a unique identifier that was generated through an in-store return process.  But for the recitation of an electronic sensor, all of the claim elements of the body of the claim are directed to a fundamental economic practice (logistics) and are grouped as a certain method of organizing human interactions.  Moreover, the determining and searching steps could be performed mentally, and thus, also fall within the enumerated category of “mental processes.”  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-10, these claims add additional elements of a sensor for scanning, but this generically recited computer elements do not add a meaningful limitation to the abstract idea because they amounts to insignificant extra-solution activity.  In this instance, the use of sensor does merely functions as a data collection device.  Claims 10-18 recite a computer-readable storage media for executing the abstract method.  However, this nominal recitation of a computer-readable media is merely an instruction to apply the abstract idea on a computer, which is not enough to integrate an exception into a practical application.  See Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-10, these claims recite an electronic sensor as an additional element.  However, the sensor is only recited for receiving input information, which in this instance is insignificant extra-solution activity as it merely relates to data gathering, and is merely recited in a step that is not positively recited (in response to scanning a satchel . . . with an electronic sensor).  Consequently, this additional element fails to provide an inventive concept.  Product claims 10-17 merely recite “one or more non-transitory, computer-readable storage media” for performing the abstract idea recited in the claim.  Method claims 18-20 recite additional step of physically handling a returned mobile device by inserting it into a satchel, but such a step is a manually step of merely accepting a returned product and placing it in a satchel, which is considered insignificant extra-solution activity, and therefore, does not transform the abstract idea into eligible subject matter. 
Moreover, “considered as an ordered combination, the additional components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Distinguishable Subject Matter
The present claims appear are distinguishable from the prior art of record.  The closest reference related to trading in mobile phones, Sullivan (US 2013/0246212 A1), discloses receiving a trade-in request for a mobile device and providing a quote, wherein the user can “Find a Store” and turn in the mobile device to the retailer, but fails to disclose the particular reverse logistics methodology recited in the claims.   Stashluk, Jr., et al. (US 2004/0193438 A1) which relates to general return processing, discloses a dynamic routing based on a return type (e.g. out of season), but fails to disclose wherein during in-store return, the unique identifier was generated through an in-store return process in which the unique identifier was linked to transactional data associated with the returned mobile device during the in-store process, and  used as a function to search the transactional data associated with the returned mobile device to determining an appropriate supply chain provision location as a function of the determined return type.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yen et al., US 2019/0066073 A1 (Self-service distribution, collection, and diagnostic system for mobile devices)
Soini et al., US 2016/0269895 (Device diagnostic and data retrieval)
Gventer et al., US 9,053,451 B2 (System and method for operating a product return system)
Combs et al., US 2004/0194056 A1 (Reverse manifesting by returns service provider)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
10/22/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649